Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 1 of 12 PageID #: 4743



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 NUANCE COMMUNICATIONS, INC.,                    )
                                                 )
                Plaintiff,                       )
                                                 )    C.A. No. 1:17-cv-1484-MN
        v.                                       )
                                                 )
 MMODAL LLC,                                     )
                                                 )
                Defendant.                       )


                 DEFENDANT’S REPLY BRIEF IN SUPPORT OF ITS
                MOTION TO STAY PENDING INTER PARTES REVIEW



Dated: March 22, 2019                                DUANE MORRIS LLP


OF COUNSEL:                                          Richard L. Renck
                                                     rlrenck@duanemorris.com
Michael R. Gottfried (admitted pro hac vice)         222 Delaware Avenue
mrgottfried@duanemorris.com                          Suite 1600
Anthony J. Fitzpatrick (admitted pro hac vice)       Wilmington, DE 19801
ajfitzpatrick@duanemorris.com                        Telephone.: (302) 657-4900
DUANE MORRIS LLP
100 High Street, Suite 2400                          Counsel for Defendant MModal LLC
Boston, MA 02110
Telephone: (857) 488.4200

Alison Haddock Hutton (admitted pro hac vice)
ahhutton@duanemorris.com
DUANE MORRIS LLP
1075 Peachtree Street, NE, Suite 2000
Atlanta, GA 30309-3929
Telephone: (404) 253-6900
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 2 of 12 PageID #: 4744



       A stay of this litigation pending the outcome of the three instituted IPR proceedings will

streamline this case and will not prejudice Nuance. Nuance has not rebutted those facts, arguing

instead that MModal is seeking an “unfair tactical advantage” concerning an unrelated case

pending in Georgia in which no IPR proceedings have been instituted. For the reasons below and

set forth in MModal’s opening brief (D.I. 193), this Court should grant MModal’s motion.

I.     The Undisputed Facts Weigh in Favor of a Stay

       Nuance does not (and cannot) contest the following material facts that compel the

conclusion that a stay is appropriate:

              The PTAB has concluded there is a reasonable likelihood that MModal will
               invalidate at least one asserted claim in each of the three Challenged Patents.

              IPRs have been instituted on all asserted claims of each of the Challenged Patents.

              In light of the institution, there is a 64% likelihood that the PTAB will determine
               that all of the asserted claims of the Challenged Patents are unpatentable. (Ex. A.)

              The PTAB will issue a final written decision on the Challenged Patents on February
               20, 2020, before the currently-scheduled trial date.1

              If the PTAB finds that all of the claims in the Challenged Patents are invalid, then
               a majority of the currently asserted claims (ten out of seventeen) would be
               invalidated.

              If MModal prevails in the IPRs, then a majority – ten out of fifteen—of the claim
               construction issues proposed by the parties will be resolved.

              If the asserted claims of one or more of the Challenged Patents are invalidated, the
               technology at issue in the case would be narrowed because different technology is
               accused for each of the patents-in-suit.

              The only unchallenged patent, the ’295 Patent, expires in less than two months.



1
  As indicated in MModal’s opening Motion (D.I. 193 at 15), MModal will report to the Court
immediately after the final IPR decisions are instituted and request a status conference to discuss
next steps. Thus, Nuance’s suggestion that the requested stay would be open-ended or necessarily
longer than a year is incorrect.


                                                 1
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 3 of 12 PageID #: 4745



              The Court has not yet conducted a claim construction hearing, fact discovery does
               not close for several months, and expert discovery and dispositive motion practice
               are many months in the future.

              The parties have not taken any depositions.

              Absent a stay, this Court will engage in claim construction for terms that the PTAB
               may invalidate or Nuance may amend.

              MModal timely filed its IPR petitions after Nuance served its initial claim
               narrowing and moved for a stay only eight days after IPRs were instituted on all of
               the Challenged Patents.2

              Nuance waited up to five years before filing suit on the accused MModal products
               and did not seek preliminary injunctive relief, belying any claim of prejudice from
               a stay.

II.    Nuance’s Arguments Against a Stay Are Strawmen

       Unable to challenge the facts above, Nuance has manufactured reasons to oppose the stay.

First, Nuance erroneously claims that the ’295 Patent, which expires in less than two months, are

so “unique” that this case should proceed. Second, Nuance contends that MModal’s state law

counterclaims, which allege that Nuance’s suit is objectively baseless and brought in bad faith,

will not be informed by the outcome of the IPRs. Third, Nuance speculates, despite evidence to

the contrary, that the IPRs will not streamline the case. Fourth, Nuance points to its recently-

served deposition notices and its one-sided “compromise” proposal to contend the case is not in

its early stages and that MModal is seeking a stay for tactical advantage. Finally, Nuance contends

that the well-pleaded factual allegations in MModal’s counterclaims are too “inflammatory” for a

stay to be appropriate. None of these assertions weigh against a stay.


2
  Nuance suggests that it was nefarious of MModal to “front-load” its invalidity case. To the
contrary, MModal filed its IPRs early in the case in order to ensure that if any IPRs were instituted,
a stay could be sought before the current trial date and before discovery was complete in order to
secure the greatest possible case efficiencies. Further, it is noteworthy that in the case brought by
MModal against Nuance in the Northern District of Georgia, Nuance waited until days before the
one-year statutory deadline to complete filing IPRs against MModal’s asserted patents.


                                                  2
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 4 of 12 PageID #: 4746



       A.      The ’295 Patent Is “Unique” Only in That it Expires in Six Weeks

       The fact that a minority of the asserted claims, from a soon-to-expire patent, will not be

impacted by the IPRs does not mean that the IPRs will not simplify this case. This Court has

recognized that stays are appropriate under these exact circumstances. (See D.I. 193 at 7-9). A

stay is especially appropriate here because Nuance delayed for years before asserting the ’295

Patent against MModal and because the ’295 Patent will expire in May 2019, less than two months

from now and almost one year before the scheduled trial date.

       The cases Nuance cited do not compel a different result. Each is factually distinguishable

from the present case because they involved an accused infringer’s unclean hands, wholly

unrelated claims that would not be impacted by the IPRs, or a much more advanced case posture.

For example, in Courtesy Prod., LLC v. Hamilton Beach Brands, Inc., C.A. No. 13-2012, 2015

WL 5145516 (D. Del. Sep. 1, 2015), the Court concluded that due to the parties’ prior licensing

history of the patents-in-suit, defendant’s request for a stay was not made in good faith and would

cause undue prejudice to plaintiff. Id. at *2 (“Hamilton Beach is now using every procedural tool

at its disposal to attempt to invalidate patents that it licensed for years.”). In f’real Foods, LLC v.

Hamilton Beach Brands Inc.. C.A. No. 16-41-GMS, 2017 WL 10619854 (D. Del. Mar. 9, 2017),

unrelated trademark claims were asserted that would not have been disposed of or informed by the

outcome of the IPRs. Finally, in Plastic Omnium Advanced Innovation and Research v. Donghee

America, Inc., C.A. No. 16-187-LPS, D.I. 278 (D. Del. Mar. 19, 2018), the Court denied the

defendants’ renewed motion to stay because the Court had already construed the parties’ claim

terms and begun reviewing the parties’ summary judgment and Daubert motions, fact and expert

discovery were essentially complete, and the IPRs would not be concluded until well after trial.3


3
 The non-precedential Largan Precision Co. v. Fujifilm Corp. case, which involved a declaratory
judgment plaintiff’s request to stay only part of a case, was denied because, among other things,

                                                  3
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 5 of 12 PageID #: 4747



       The allegedly “unique facts” about the ’295 Patent that Nuance insists weigh against a stay

are of little import. The ’295 Patent does not implicate “every accused product still at issue in the

litigation.” Nuance’s complaint alleges that a discrete and separate set of transcription products

infringe the ’933 and ’034 Patents. (D.I. 163 at 3-7). While Nuance contends that the ’295 Patent

“accounts for almost half of Nuance’s asserted claims,” that is the case only because Nuance

dropped its claims with respect to the ’126 and ’158 Patents (in response to MModal’s IPR

petitions) and the remaining patents do not have as many claims available to assert.4 Moreover,

of the seven asserted claims from the ’295 Patent, only one (claim 1) is an independent claim – the

other six are dependent from claim 1 and thus only claim narrower versions of the same invention.

This is confirmed by the fact that Nuance accuses the same product functionality of infringing all

of the asserted claims of the ’295 Patent. Finally, the accused functionality for the ’295 Patent is

completely different from the functionality at issue for the Challenged Patents. Therefore, a stay

of the case to resolve the validity of the Challenged Patents will likely result in a narrowing of the

accused product functionality and a narrowing of the overall case, despite the fact that the ’295

Patent is unchallenged.

       B.      The Outcome of the IPRs Will Inform MModal’s Counterclaims

       While Nuance is correct that MModal’s state law counterclaims “cannot be resolved by the

PTAB,” that does not mean that the outcome of the IPRs will not inform the Court whether

Nuance’s patent infringement lawsuit was objectively baseless. Determining whether Nuance’s


“if a limited stay were granted, the parties and the Court would be required to fully litigate the
’654 Patent, while deferring the litigation of the ’658 Patent.” No. C 10-1318 SBA, 2011 WL
794983, *3 (N.D. Cal. Mar. 1, 2011). The complete stay of the case that MModal is requesting
would not present such inefficiencies.
4
  Before Nuance dropped those patents from the case, under its preliminary election of asserted
claims, the ’295 Patent accounted for only seven out of twenty-three total asserted claims.


                                                  4
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 6 of 12 PageID #: 4748



infringement claims are objectively baseless requires an evaluation of the strength of Nuance’s

infringement claims. Such an analysis includes determining whether the patents that Nuance has

asserted against MModal are valid. If the PTAB determines that one or more of Nuance’s

Challenged Patents are invalid, the Court may consider that fact in evaluating MModal’s

counterclaims (just as the Court may consider the fact that Nuance voluntarily disclaimed the

asserted claims of the ’158 and ’126 Patents after MModal merely filed IPRs against them). If the

PTAB determines that the Challenged Patents are valid, that fact will also be relevant to the Court

as it relates to the prior art at issue in the IPRs.

        These facts make this case distinct from the cases Nuance cites, in which counterclaims

were asserted that were completely unrelated to the patent infringement claims, only a partial stay

of the case was sought, or the Patent Office had declined to review some of the challenged patent

claims. See f’real Foods, 2017 WL 10619854 at *1 n. 4 (trademark infringement counterclaim at

issue); Courtesy Prod., 1:13-cv-02012-SLR-SRF, Dkt. 94 (Mar. 2, 2016) (defendant filed IPRs

against three patents-in-suit; PTAB did not institute IPR as to one patent and as to two claims of a

second); Largan, 2011 WL 794983, at *3 (only partial stay sought and thus remaining un-stayed

patent claims not resolved by stay); IMAX Corp. v. In-Three, Inc., 385 F. Supp. 2d 1030 (C.D. Cal.

2005) (Lanham Act and other California state law claims asserted that were “completely unrelated

to patent infringement” and thus would not be simplified by a stay). In each of these cases, the

outcome of the IPRs was going to have no impact on the patent claims that were not stayed or on

the defendants’ unrelated, non-patent counterclaims.5 The same is not true here, where the results



5
 Nuance erroneously cites Rothschild in support of its argument that “the same remaining fact and
expert discovery will need to take place as to the IPR Patents regardless of the outcome of the
IPRs, and the Court will still need to perform claim construction.” (D.I. 198 at 8). That decision
concerns defendant’s request for attorneys’ fees under the “exceptional case” standard, not a
request for stay pending IPRs or abuse of litigation or unclean hands counterclaims. Rothschild

                                                       5
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 7 of 12 PageID #: 4749



of the IPRs will no doubt inform, and simplify, the case as it relates to MModal’s counterclaims.

       C.      The IPRs Will Have a Material Impact On the Case

       Nuance is correct that the parties’ joint claim construction brief and technology tutorials

have already been filed with the Court and that certain of Nuance’s arguments in response to the

IPR petitions have been included in that briefing. However, Nuance is incorrect to suggest that no

additional information pertaining to claim construction will become available during the IPRs.

       On or before May 20, 2019, Nuance will have to respond to the IPRs and/or amend the

claims at issue in the IPRs. Because those submissions will take positions on the scope of the

patent claims and/or alter the scope of the asserted claims, it will undoubtedly include material

relevant to claim construction and Nuance’s infringement allegations. For Nuance to call that May

20 filing of “speculative” impact, or to suggest that it is necessarily duplicative of the IPR materials

included in the existing record, is wrong. Because the Court has not yet held a claim construction

hearing, the additional intrinsic evidence developed and any claim scope alteration that occurs in

that filing or later in the IPRs can be considered after a stay with minimal impact on the parties

and Court. By comparison, if the case is not stayed, it is highly likely that the Court will see post-

claim construction motion practice on issues related to Nuance’s positions taken in the IPRs, and

the PTAB’s final decisions in those proceedings.

       Nuance also asserts that the IPRs will not simplify the asserted claims because it is only

speculative that all of the challenged claims will be invalidated. First and foremost, this is far from


Mobile Imaging Innovations, LLC v. Mitek Systems, Inc., C.A. No. 14-617-GMS, 2018 WL
3599359 (D. Del. Jul. 27, 2018). Under the exceptional case standard, the Court refused to reward
attorneys’ fees because plaintiff had voluntarily dismissed the Complaint before the Court had
completed claim construction and any expert testimony or briefing on the merits of the complaint
had been submitted. Id. at *4. This decision does not stand for the proposition that claim
construction, expert testimony, or briefing on the merits is required for MModal’s state law
counterclaims in the event that the Challenged Patents are invalidated by the PTAB.


                                                   6
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 8 of 12 PageID #: 4750



speculation – the PTAB has found that MModal has shown a reasonable likelihood of prevailing

in establishing the unpatentability of at least one challenged claim in each of the Challenged

Patents and the U.S. Patent Office’s statistics cited above show that there is a significant likelihood

that all asserted claims of the Challenged Patents will be invalidated. Second, even if the PTAB

does not invalidate all of the challenged claims, a stay pending the IPRs will still simplify the

issues in this case because the PTAB and Nuance will be addressing each and every asserted claim

for the Challenged Patents as part of the IPR proceedings. SAS Institute Inc. v. Iancu, 138 S. Ct.

1348 (2018) (PTAB when conducting an inter partes review must make judgment on all patent

claims contested by the petitioner); AC Techs. S.A. v. Amazon.com, Inc., No. 2018-1433 (Fed. Cir.

2019) (final written decision from PTAB must address all claims challenged by a petition and all

grounds of unpatentability raised in the petition). Even if the claims are not invalidated, the process

of PTAB review will have case narrowing effects as it relates to the scope of MModal’s asserted

prior art. Third, in light of the above, Nuance’s arguments about the standard of review that is

applied by the PTAB for claim construction and its “reasonable likelihood” conclusions in the

institution decision are beside the point. They do not have an impact on whether or not the IPRs

will simplify the issues in this case (which they will).

       D.      This Case Is in its Early Stages

       Nuance cannot deny that many deadlines in the Scheduling Order remain in the future,

including this Court’s claim construction hearing, the close of fact discovery, expert discovery,

dispositive motion practice, and trial. In fact, most of these dates remain far in the future, months

or even a year away.

       While Nuance is correct that the deadline for substantial completion of document

production has passed, Nuance knows that this process is ongoing, having produced over 45,000

documents to MModal on March 18, 2019, and served additional requests for production on

                                                  7
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 9 of 12 PageID #: 4751



MModal on January 28, 2019. (D.I. 166; Ex. B). As of the filing of MModal’s Motion to Stay,

Nuance had served only one admittedly incomplete 30(b)(6) deposition notice on MModal, and no

depositions had been taken by either party. (D.I. 193 at 12). The six additional depositions that

MModal requested on March 4, 2019, three days after MModal filed its Motion to Stay and in a

transparent response to this motion, have not yet been scheduled.6 Therefore, despite Nuance’s

attempts to argue otherwise, this case is indisputably in early stages.

       E.      A Stay Will Not Prejudice Nuance

       Nuance recognizes that it cannot credibly rely on its status as MModal’s competitor to

oppose a stay given the many years it delayed in bringing its infringement suit. Instead, Nuance

points to MModal’s counterclaim allegations to allege that it will suffer harm to its reputation if

this Court grants a stay. These arguments are meritless.

       MModal asserted the counterclaims at issue in response to a long-delayed and objectively

baseless suit brought by Nuance. MModal provided detailed allegations in support of those

counterclaims in response to Nuance’s motion to dismiss for failure to state a claim. Nuance has

had its opportunity to deny and respond to MModal’s allegations, and will have an opportunity to

present its case against those allegations at the same time that MModal is able to respond to

Nuance’s objectively baseless patent infringement allegations.

       Nuance also elected to distribute an overbroad and inaccurate press release about this suit

(which remains on Nuance’s website to this day, see https://www.nuance.com/about-

us/newsroom/press-releases/nuance-files-lawsuit-against-m-modal.html).        Having made the


6
  Nuance misleadingly suggests that the first of the depositions is going to take place on March
25th. The first noticed deposition date of March 25 was unilaterally selected by Nuance for a
30(b)(1) notice to MModal employee Dori Whittaker that it served on March 4, 2019. That date
is not convenient for the witness as she is out of the office on business travel the week of March
25, and it will not take place on that date.


                                                  8
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 10 of 12 PageID #: 4752



choice to bring this suit and publicize it, Nuance cannot use the defenses asserted in response to

its allegations as a reason not to stay this case.

        Moreover, to the extent that Nuance truly considers the allegations improperly

“inflammatory,” a less drastic remedy would be to seek redaction of the relevant allegations.

Nuance asked for no such redactions from MModal or this Court, nor did it complain in its motion

to dismiss the counterclaims that the allegations were improper or would cause it reputational

damage. Nuance’s failure to raise these arguments until now make clear that its concern about

these allegations’ effect was manufactured to support its opposition to a stay.

        F.      Nuance Has Presented No Evidence that MModal Is Seeking an Improper
                “Tactical Advantage” by this Stay

        Unable to point to any evidence that MModal is seeking a “tactical advantage” through its

behavior in this case, Nuance speculates about MModal’s intentions with respect to a different

case in a different district and about the outcome that a stay here might have on that case. But the

Northern District of Georgia matter, which concerns different MModal and Nuance patents, has

no bearing on the present motion.

        As part of an admitted tactic to “test MModal,” Nuance made a “compromise proposal” to

MModal on March 4, 2019. (Ex. C). This proposal – which came after the motion had been filed

– asked MModal to agree (in advance) to a stay in the Georgia case if any of Nuance’s four

petitions for IPR filed against MModal’s asserted patents were instituted in the future. Thus, the

proposal unfairly sought MModal’s agreement to a stay without any information about the factual

circumstances that would be present at the time of such a stay. Under Nuance’s proposal, MModal

would have to agree to a stay of the Georgia case even if only one of Nuance’s four IPRs is

instituted, and regardless of when in the case the institution decisions are received.




                                                     9
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 11 of 12 PageID #: 4753



       Importantly, the status of the Georgia case when and if those IPRs are instituted is likely

to be significantly different from the facts present here. Two of Nuance’s four IPR petitions on

MModal’s patents asserted in the Georgia case were just filed two weeks ago, after the parties had

completed claim construction briefing on March 2, 2019. The earliest institution decision on any

of Nuance’s petitions is not expected until July 24, 2019, and the latest is not due until September

14, 2019. The institution decisions will likely issue after the Georgia case’s claim construction

hearing and potentially after the close of fact discovery.

       Thus, Nuance’s “compromise proposal” was exactly what it was intended to be – an unfair

litigation “tactic.” It asked MModal to commit to a stay of the unrelated Georgia case based on

incomplete information and regardless of the number of Nuance IPRs instituted or when they are

instituted. It did not ask MModal to consent to a stay based on the “same standard” as would apply

here. Nuance’s attempt to use its one-sided “compromise proposal” as a basis to deny a stay is a

strawman and should be disregarded.

III.   Conclusion

       For all of the foregoing reasons, and for the reasons set out in MModal’s Opening Brief in

Support of its Motion to Stay Pending Inter Partes Review, all of the factors that this Court

considers support a stay pending conclusion of the IPRs on the Challenged Patents. MModal

respectfully requests that the Court grant its motion.




                                                 10
Case 1:17-cv-01484-MN Document 203 Filed 03/22/19 Page 12 of 12 PageID #: 4754



Dated: March 22, 2019                Respectfully submitted,


                                     DUANE MORRIS LLP

                                     /s/ Richard L. Renck
                                     Richard L. Renck (#3893)
                                     Duane Morris LLP
                                     222 Delaware Avenue
                                     Suite 1600
                                     Wilmington, DE 19801
                                     Tel.: (302) 657-4900
                                     rlrenck@duanemorris.com

                                     Counsel for Defendant MModal LLC




                                      11
